UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4429



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


RODNEY EDWARD STEWART,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:06-cr-00046-jpj)


Submitted:    February 13, 2008             Decided:   March 13, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis M. Dene, DENE & DENE, Abingdon, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Rodney Edward Stewart of possession of

a   firearm    by   a   convicted     felon,     in    violation   of   18     U.S.C.

§   922(g)(1)    (2000).      The     district      court   sentenced    him    to    a

240-month term of imprisonment.              On appeal, Stewart asserts that

the district court erred in denying his motion under Fed. R. Crim.

P. 29, because the evidence was insufficient to prove he possessed

a firearm.      We affirm.

              We review de novo the district court’s decision to deny

a Rule 29 motion.       United States v. Midgett, 488 F.3d 288, 297 (4th

Cir.), cert. denied, 128 S. Ct. 464 (2007).                 Where, as here, the

motion was based on a claim of insufficient evidence, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”        Glasser v. United States, 315 U.S. 60, 80 (1942);

Midgett, 488 F.3d at 297.           This court “can reverse a conviction on

insufficiency       grounds   only    when    the     prosecution’s     failure      is

clear.”   United States v. Moye, 454 F.3d 390, 394 (4th Cir.) (en

banc)   (internal       quotation    marks    and     citation   omitted),      cert.

denied, 127 S. Ct. 452 (2006).

              Applying these principles, our careful review of the

trial testimony convinces us that Stewart has not met the heavy

burden he faces in seeking to overturn his conviction.                         To the

extent Stewart contends that Roger Shelton, a witness against him,


                                       - 2 -
was not credible, we “do not weigh the evidence or assess the

credibility of witnesses, but assume that the jury resolved any

discrepancies [in the testimony] in favor of the government.”

United States v. Kelly, 510 F.3d 433, 440 (4th Cir. 2007).           We

conclude that the evidence was sufficient for the jury to find that

Stewart knowingly possessed the firearm. See Moye, 454 F.3d at 395

(setting forth elements of § 922(g)(1) offense); United States v.

Scott,   424   F.3d   431,   435-36   (4th   Cir.   2005)   (discussing

constructive and actual possession).

          Accordingly, we affirm the judgment of the district

court.   We deny Stewart’s motions to file a pro se supplemental

brief and to produce the trial record and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 3 -